DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 06/29/2022, No Claims have been cancelled, and Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 10, and 16, the Applicant’s argument, on Page 6 that Grubac fails to teach that the tines/anchoring members (103 of Grubac) are pointed or sharp is considered but is not persuasive. 
Paragraph 0074 discloses that it is known that the activation tine may pointed and may be sharp. In Paragraph 0074 discloses that the activation tine MAY be rounded for an advantage, but regardless, Grubac recognizes that activation tines can be sharp or pointed. Therefore, it is the Examiner’s position that the claim limitation that tines or anchoring members are pointed or sharp is anticipated by Grubac. Furthermore, the Examiner notes that the distal tip of Claims 1, 16, and 20 recite that the distal tips of the anchoring members (activation tines) are for penetrating tissue, and Paragraph 0073 clearly states that the activation tines must penetrate a patient tissue. 
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 1, 10, and 16, the rejection of Claims 1, 10, and 16 are being maintained in light of the teachings of Grubac. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-11, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grubac (US PGPub 2012/0172892).
Regarding Claim 1, Grubac teaches an implantable leadless pacing device, comprising: 
a pacing capsule (150) including a housing, the housing having a proximal region (162) and a distal region (152; Figure 3A); 
a first electrode (123) extending distally from the distal region (Figure 5A); and 
a plurality of anchoring members (103) (Figure 3A), each of the plurality of anchoring members including a base region coupled to the distal region of the housing (see Figure 6B) and a pointed distal tip (109) configured for penetrating tissue (Paragraph 0074); 
wherein each of the plurality of anchoring members includes a first curved region (107/108; Figure 6B; Paragraph 0072-0073) and a straight region (106).
Regarding Claim 2, Grubac teaches the implantable leadless pacing device of claim 1, wherein the straight region (106) is located between the first curved region (107/108) and the distal tip (109; Figure 6B).
Regarding Claim 8, Grubac teaches the implantable leadless pacing device of claim 1, wherein the first curved region has a radius of curvature that varies (see the transition in curvature from Figures 5A-5D).
Regarding Claim 9, Grubac teaches the implantable leadless pacing device of claim 1, wherein each of the plurality of anchoring members is capable of shifting between a first elongated configuration (Figure 5A) and a deployed configuration (Figure 5H), and wherein each of the plurality of anchoring members (103) includes the first curved region when in the deployed configuration (see Figure 5H).
Regarding Claim 10, Grubac teaches an implantable leadless pacing device, comprising: 
a pacing capsule (150) including a housing, the housing having a proximal region (162) and a distal region (152; Figure 3A); 
a first electrode (123) extending distally from the distal region (Figure 5A); and 
a plurality of anchoring members (103) (Figure 3A), each of the plurality of anchoring members including a base region coupled to the distal region of the housing (see Figure 6B) and a sharpened distal tip (109) configured for penetrating tissue (Paragraph 0074); 
wherein each of the plurality of anchoring members (103) is configured to assume a deployed configuration (Figure 5A); 
wherein each of the plurality of anchoring members includes a first curved region (108; Figure 6B) and a straight region (106) in the deployed configuration (Figure 6B; Paragraph 0075); and 
wherein the distal tip (109) is located proximal of the first curved region in the deployed configuration (Figure 5H and Figure 6B).
Regarding Claim 11, Grubac teaches the implantable leadless pacing device of claim 10, wherein the straight region (106) is located between the first curved region (108) and the distal tip (109).
Regarding Claim 13, Grubac teaches the implantable leadless pacing device of claim 10, wherein each of the plurality of anchoring member is configured to deflect from the deployed configuration into an elongated configuration during delivery through a vasculature (Figures 5A-5H).
Regarding Claim 14, Grubac teaches the implantable leadless pacing device of claim 10, wherein the first curved region extends distal of the first electrode in the deployed configuration (Figure 5H and Figure 6B).
Regarding Claim 15, Grubac teaches the implantable leadless pacing device of claim 14, wherein the distal tip (109) is located proximal of the first electrode (123) in the deployed configuration (Figure 5H).
Regarding Claim 16, Grubac teaches an implantable leadless pacing device system, the system comprising: 
a delivery catheter (200) having a proximal section, a distal holding section (201), and a lumen formed therein (Figures 4A); 
a push member (210) slidably disposed within the lumen (Figure 4A); and 
a leadless pacing device (16A) slidably received within the distal holding section (201; Figure 4A), the leadless pacing device comprising: 
a housing having a proximal region (162; Figure 3A) and a distal region (152; Figure 3A), 
a first electrode (123) extending distally from the distal region (Figure 5A), and 
a plurality of anchoring members (103), each of the plurality of anchoring members a base region coupled to the distal region of the housing (Figure 6B) and a pointed distal tip (109) configured for penetrating tissue (Paragraph 0074); 
wherein each of the plurality of anchoring members is capable of shifting between an elongated configuration when the leadless pacing device is disposed within the distal holding section (Figure 5A) and a deployment configuration when the leadless pacing device is advanced out from the distal holding section (Figure 5G-5H); 
wherein each of the plurality of anchoring members includes a first curved region (108; Figure 6B) and a straight region (106) in the deployed configuration (Figure 6B); 
wherein the distal tip (109) is located proximal of the first curved region (108) in the deployed configuration (Figure 5H and 6B).
Regarding Claim 17, Grubac teaches the system of claim 16, wherein the straight region (106) is located between the first curved region (108) and the distal tip (109) (Figure 6B).
Regarding Claim 20, Grubac teaches the system of claim 16, wherein the first curved region has a radius of curvature that varies (see the transition in curvature from Figures 5A-5D).

Allowable Subject Matter
Claims 3-7, 12, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose “wherein each of the plurality of anchoring members includes a second curved region, the second curved region located between the straight region and the distal tip.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771